

114 SRES 501 RS: Expressing the sense of the Senate on Russian military aggression.
U.S. Senate
2016-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 538114th CONGRESS2d SessionS. RES. 501IN THE SENATE OF THE UNITED STATESJune 20, 2016Mr. Perdue (for himself, Mr. Johnson, Mrs. Shaheen, Mr. Menendez, Mr. Risch, Mr. Gardner, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 28, 2016Reported by Mr. Corker, without amendmentRESOLUTIONExpressing the sense of the Senate on Russian military aggression.
	
 Whereas, on May 25, 1972, the United States and the Soviet Union signed the Agreement Between the Government of The United States of America and the Government of The Union of Soviet Socialist Republics on the Prevention of Incidents On and Over the High Seas (the Agreement). Russia and the United States remain parties to the Agreement;
 Whereas Article IV of the Agreement provides that Commanders of aircraft of the Parties shall use the greatest caution and prudence in approaching aircraft and ships of the other Party operating on and over the high seas, and … shall not permit simulated attacks by the simulated use of weapons against aircraft and ships, or performance of various aerobatics over ships;
 Whereas, on January 25, 2016, a Russian Su–27 air-superiority fighter flew within 15 feet of a United States Air Force RC–135U aircraft flying a routine patrol in international airspace over the Black Sea;
 Whereas, on April 11, 2016, the USS DONALD COOK, an Arleigh-Burke-class guided-missile destroyer, was repeatedly buzzed by Russian Su-24 attack aircraft while operating in the Baltic Sea. United States officials described the low-passes as having a simulated attack profile;
 Whereas, on April 12, 2014, a Russian Su–24 again conducted close-range low altitude passes for about 90 minutes near the DONALD COOK;
 Whereas the United States European Command expressed deep concerns about the April 11 and 12, 2016, Russian close-range passes over the DONALD COOK and stated that the maneuvers were unprofessional and unsafe;
 Whereas, on April 14, 2016, a Russian Su–27 barrel-rolled over a United States reconnaissance aircraft operating in international airspace over the Baltic Sea, at one point coming within 50 feet of the United States plane. The Pentagon condemned the maneuver as erratic and aggressive;
 Whereas, on April 20, 2016, Russian Permanent Representative to the North Atlantic Treaty Organization (NATO) Alexander Grushko accused United States military aircraft and vessels operating in international waters as attempting to exercise military pressure on Russia and promised to take all necessary measures [and] precautions, to compensate for these attempts to use military force;
 Whereas, on April 29, 2016, another Russian Su–27 performed another barrel-roll over a United States Air Force RC–135 reconnaissance plane, this time coming within approximately 100 feet of the aircraft;
 Whereas the commander of the United States Cyber Command, Admiral Mike Rogers, warned Congress during a Senate hearing that Russia and China can now launch crippling cyberattacks on the electric grid and other critical infrastructures of the United States;
 Whereas Russia’s military build-up and increasing Anti-Access/Area Denial capabilities in Kaliningrad and its expanded operations in the Arctic, the Black Sea, the eastern Mediterranean Sea, and in Syria aim to deny United States access to key areas of Eurasia and often pose direct challenges to stated United States interests;
 Whereas the United States has determined that in 2015, Russia continued to be in violation of obligations under the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of their Intermediate-Range and Shorter-Range Missiles (the INF Treaty), signed in Washington, D.C. on December 8, 1987, and entered into force June 1, 1988, not to possess, produce, or flight-test a ground-launched cruise missile with a range capability of 500 km to 5,500 km, or to possess or produce launchers of such missiles; and
 Whereas General Philip Breedlove, Commander of United States European Command, stated that we face a resurgent and aggressive Russia, and as we have continued to witness these last two years, Russia continues to seek to extend its influence on its periphery and beyond: Now, therefore, be it
	
 That the Senate— (1)condemns the recent dangerous and unprofessional Russian intercepts of United States-flagged aircraft and vessels;
 (2)calls on the Government of the Russian Federation to cease provocative military maneuvers that endanger United States forces and those of its allies;
 (3)calls on the United States, its European allies, and the international community to continue to apply pressure on the Government of the Russian Federation to cease its provocative international behavior; and
 (4)reaffirms the right of the United States to operate military aircraft and vessels in international airspace and waters.June 28, 2016Reported without amendment